NOTE: This order is nonprecedential


  mniteb ~tate~ qcourt of ~ea(~
      for !be jfebera( qcirmit

   UNILOC USA, INC. AND UNILOC SINGAPORE
             PRIVATE LIMITED,
                  Plaintiffs-Appellants,

                            v.
            MICROSOFT CORPORATION,
                   Defendant-Appellee.


                       2010·1326


   Appeal from the United States District Court for the
District of Rhode Island in case no. 03-CV-0440, Judge
William E. Smith.


                      ON MOTION


                       ORDER
    In view ofthis court's May 26, 2011 mandate in 2010-
1035, reversing the judgment of noninfringement and
remanding for a trial on damages, the parties jointly
move to lift the stay of proceedings in this appeal and to
vacate the order of the United States District Court for
the District of Rhode Island awarding costs.
UNILOC USA v. MICROSOFT                                         2

      Upon consideration thereof,

      IT Is ORDERED THAT:

     (1) The motions are granted. The case is remanded
for further proceedings as may be appropriate.

      (2) Each side shall bear its own costs.

                                      FOR THE COURT


      Jll. 25 2011                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Donald R. Dunner, Esq.
    Frank E. Scherkenbach, Esq.
s21                                               •      FILED
                                                • .s. COURT OF APPEALS FOR
                                                  THE FEOERAl CIRCUIT

                                                      JUl 25 2011
                                                       JAN HORBALY
                                                          CLERK